                Case 1:20-cv-03363-RWL Document 37 Filed 01/12/21 Page 1 of 1

JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                               32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                         New York, NY 10004
Denise Schulman                                                                                Phone (212) 688-5640
Josef Nussbaum                                                                                    Fax (212) 688-2548
Lucas C. Buzzard                                                                                    www.jk-llp.com

       January 12, 2021

       VIA ECF

       Hon. Robert W. Lehrburger
       United States Magistrate Judge
       U. S. District Court for the Southern District of New York
       500 Pearl St.
       New York, NY 10007

                             Re:     Cuturic v. The Jade Farm LLC, et al., Case No. 20-cv-3363 –
                                     Joint Request for Extension of Discovery Deadlines

       Dear Judge Lehrburger:

               We represent the Plaintiff in the above referenced matter, and we write jointly with
       Defendants pursuant to this Court’s Individual Rule I(F) to seek an extension of the fact
       discovery deadline by 90 days, until April 24, 2021. The current deadline for fact discovery is
       January 25, 2021. The parties are currently engaged in a number of ongoing discovery disputes
       and will be unable to complete document discovery and depositions within the next two weeks.
       Because this extension will affect other deadlines in the Civil Case Management Plan and
       Scheduling Order (Dkt. No. 31), the parties further request that all deadlines in the Scheduling
       Order be extended by 90 days. This is the first request to extend the discovery deadlines in this
       matter. All parties consent to this request.

              Respectfully submitted,

                                                    JOSEPH & KIRSCHENBAUM LLP

                                                    /s/ Michael DiGiulio
                                                    Michael DiGiulio

                                                    32 Broadway, Suite 601
                                                    New York, NY 10004
                                                    (212) 688-5640
                                                    Attorneys for Plaintiff
